DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This final office action is in response to the communication received on 4 November 2021.  Amendments to claims 1-17, 19, and 20 are acknowledged and have been carefully considered.  Claims 1-20 are pending and considered below.         

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Thomas et al. (20160274893) in view of Homeyer et al. (20190026663).

Claim 1:	Thomas discloses a system for training and transition analysis, the system comprising: 
one or more memories ; one or more processing units coupled to the one or more memories ([53-55, 79, 80]); and one or more computer readable storage media storing instructions that, when loaded into the one or more memories, cause the one or more processing units to perform training and transition analysis operations for: 
receiving a request to analyze a transition from a current system to a target system ([14 “computing system 112 that is being analyzed to determine whether upgrades or updates (collectively referred to herein as upgrades) are available, and whether they should be incorporated into system,”]), wherein the request comprises an identifier of software for the current system, a location for the current system ([59, 64, 70]), and an identifier of software for the target system ([27 “Upgrade identifier logic 194 illustratively obtains an indication of the various processes being run on computing system 112, from process modeling component 182. It accesses upgrade publication system 104 to identify various upgrades that are available to the processes being run on system,” Figs. 1B, 4]); 
obtaining a change list for the target system based on the identifier for the target system, the change list comprising one or more first changes between the current system and the target system ([25-29, 31 “sequence identifier logic 208 can identify a sequence of upgrades, and a timing for incorporation of those upgrades,”]); 
accessing custom code at the current system based on the location of the current system ([35 “an upgrade analysis and measurement process are to be performed relative to computing system 112. This is indicated by block 250 in the flow diagram of FIG. 2. This can be done in a variety of different ways. For instance, it may be that a user provides a user input to adaptive upgrade identification system 102 to request that the upgrade analysis be performed. This is indicated by block 252. It may be that the manufacturer of the base system deployed by computing system 112 releases a new upgrade. This may trigger the upgrade analysis to be performed,” 36, 37]); 
generating a transition analysis report comprising the one or more second changes ([33 “Recommendation engine 188 can also access project planning system 114 to generate a project plan for incorporating the recommended upgrades into system,”]), the locations of the one or more second changes ([29 “compare the change in performance metrics to the effort involved in incorporating any upgrades, to generate a recommendation of which particular upgrades should be incorporated by computing system,” 30]), the classifications of the one or more second changes ([28 “Weight generation logic 196 generates a weight corresponding to each of the identified upgrades, 29, 30]), the time estimates of the one or more second changes, and the total time estimate ([26, 27]).  
Thomas discloses a system and method of determining changes required to implement a system upgrade and the tracking and analysis of the accomplished projects, and Thomas does not explicitly disclose, however Homeyer discloses:
receiving training data for classifying training changes to a training system ([17 “train a time-estimation model based on historical data from a project management computer system,”]); 
receiving training data for estimating times to implement the training changes to the training system ([17 “train a time-estimation model based on historical data from a project management computer system,”]); 
setting classification values for the training changes to the training system (i.e., software code change classifications as per spec. para. [70]) ([44 “models of the model module 38 may be trained by a training module 40, for instance based on records in the workflow execution log,” 45, 51 “workflow instance records may be grouped according to various criteria, and training sets may be selected from one or more of the groups,”]); 
setting estimate values for the training changes to the training system ([55 “measure of fitness or error with respect to each parameter may be determined or otherwise estimated,” 56, 69 “construct and use a time estimation model. In some embodiments, the time estimation model may be trained or fit with historical data documenting previous workflow instances,”]); 
executing a first machine-learning algorithm using the training data to classify the training changes ([72 “assign tasks with predicted degrees of efficiency, e.g. 90% capacity for the first iteration, 70%, 60%, 50% (with the difference from 100% being a buffer) for following to allow for interrupt work,” 73, 74 “training of a classification tree where topics are defined and historical records are labeled by topic. In some embodiments, groups may be formed based upon explicitly labeled workflows in workflow instance records,”]); 
training the first machine-learning algorithm using the classification results of the execution of the first machine-learning algorithm and the set classification values for the training changes ([23 “neural net classifier that classifies priority based on role, user, or various attributes of the issue. Other models contemplated include a classification tree trained on historical data,” 72-76]); 
executing a second machine-learning algorithm using the training data to estimate times to implement the training changes ([69 “…construct and use a time estimation model. In some embodiments, the time estimation model may be trained or fit with historical data documenting previous workflow instances,” 70, 71]); 
training the second machine-learning algorithm using the estimate results of the execution of the second machine-learning algorithm and the set estimate values of the training changes ([69-71]);
determining one or more second changes needed in the custom code to transition the current system to the target system based on the change list ([18 “optimize task allocation with the estimated durations (e.g., with a greedy bin packing algorithm),” 38 “list of task records,” 40 “documenting task records for tasks that have been completed and including a list of incomplete tasks,”]), the one or more second changes comprising a change to one or more function calls or variables in the custom code ([28 “version of software may be characterized by a call graph indicating which subroutines call which other subroutines or libraries or frameworks….reserve terms may include variable names and names of subroutines in the source code, libraries, or frameworks that are called. Some embodiments may leverage the resulting namespaces to match roles to code changes and related tasks,”]); 
identifying locations in the custom code for the one or more second changes ([31 “changes to source code in the code repository 20, for instance, with a “commit” in some embodiments, each commit may be associated with a timestamp, a unique identifier of the commit, an application, and a branch and location in a branch in a version history of the application in the code repository,”]); 
classifying the one or more second changes via the first machine-learning algorithm to provide classifications of the one or more second changes ([57 “model is a decision tree, such as a classification tree, trained with a greedy algorithm that recursively performs binary splits on a parameter space of subsets of the workflow instance training records' fields….threshold amount of changes in aggregate error or fitness between consecutive splits satisfies (e.g., is greater than or less than, depending on sign) a threshold,” 66, 67]); 
estimating, via the second machine-learning algorithm, a time to implement the one or more second changes by developing code changes to the custom code and the classifications of the one or more second changes ([69 “time estimation model may be trained or fit with historical data documenting previous workflow instances,” 70, 71]); 
generating a total time estimate to implement the one or more second changes ([69-71]); 
Therefore it would be obvious for Thomas to receive training data for classifying training changes to a training system, receive training data for estimating times to implement the training changes to the training system, setting classification values for the training changes to the training system, set estimate values for the training changes to the training system, execute a first machine-learning algorithm using the training data to classify the training changes, train the first machine-learning algorithm using the classification results of the execution of the first machine-learning algorithm and the set classification values for the training changes, execute a second machine-learning algorithm using the training data to estimate times to implement the training changes, and training the second machine-learning algorithm using the estimate results of the execution of the second machine-learning algorithm and the set estimate values of the training changes determine one or more second changes to the custom code to transition the current system to the target system based on the change list, the one or more second changes comprising a change to one or more function calls or variables in the custom code, identifying locations in the custom code for the one or more second changes, classifying the one or more second changes via a first machine-learning algorithm to provide classifications of the one or more second changes, and estimating, via the second machine-learning algorithm, a time to implement the one or more second changes by developing code changes to the custom code and the classifications of the one or more second changes as per the steps of Homeyer in order to precisely manage the performance of software code updates and changes in order to optimally perform updates and changes in a manner that increases functionality and productivity, thereby increasing the effectiveness of code update projects.

Claims 2, 9 and 16:	Thomas in view of Homeyer discloses the computer storage media and method of claims 7 and 14 above, and Thomas further discloses wherein the time to implement the one or more second changes includes a total time for respective second changes and a minimum person-days time for the respective second changes ([29 “Upgrade effort estimation component 200 illustratively accesses the information in data stores 106 and 108 and generates an estimation of the effort (such as in units of time, currency, man hours per role, etc.) that will be needed to incorporate the identified updates into computing system,” 30-32, 52 “Upgrade effort estimation component,” 53]).  

Claims 3, 10 and 17:	Thomas in view of Homeyer discloses the computer storage media and method of claims 7 and 14 above, and Thomas further discloses wherein the transition analysis operations further comprise: estimating a resource usage for the one or more changes via the second machine- learning algorithm ([41 “weight value may illustratively be indicative of how much the particular upgrade will impact the deployed processes,” 42, 43 “information is used to generate the performance change metrics and effort metric estimations for system,” 45, 46]).  

Claims 4, 11 and 18:	Thomas in view of Homeyer discloses the system and method of claims 7 and 14 above, and Thomas further discloses wherein the transition analysis operations further comprise: calculating an estimated downtime to transition to the target system ([16 “the estimated effort (such as hours, cost, downtime, etc.),”]).  

Claims 5, 12 and 19:	Thomas in view of Homeyer discloses the system and method of claims 7 and 14 above, and Thomas further discloses wherein the transition analysis operations further comprise: 
accessing custom data storage at the current system based on the location of the current system (i.e., storage of custom or customized code or data structures as per spec. para. [31]) ([63, 64, 65, Fig. 4]); 
determining one or more third changes needed in the custom data storage to transition the current system to the target system based on the change list, wherein the determined one or more third changes needed in the custom data storage are grouped with the determined one or more second changes needed in the custom code ([41 “impact may be indicative of the quantity of changes that the upgrade will make to one or more processes. This is indicated by block 280. The impact value can be provided on an individual process-by-process basis, as indicated by block 282, it can also be given for the deployment, as a whole,” 50-53, 53 “Components 198 and 200 then estimate the upgrade effort and performance change metrics for the deployment under analysis in computing system 112, based upon the historical information,” 57 “number of data stores have also been discussed. It will be noted they can each be broken into multiple data stores. All can be local to the systems accessing them, all can be remote, or some can be local while others are remote,” 59]).  

Claims 6, 13 and 20:	Thomas in view of Homeyer discloses the system and method of claims 7 and 14 above, and Thomas further discloses wherein the transition analysis operations further comprise: providing the transition analysis report via a transition wizard in a user interface ([32 “include the estimated change in the performance metric generated by component 198 and the estimated upgrade effort estimated by component 200. It can incorporate all of that information into an upgrade recommendation that can be provided to a decision maker for computing system,” 56]).  

Claim 7:	Thomas discloses one or more non-transitory computer-readable storage media storing computer-executable instructions for causing a computing system ([14, 59, Figs. 1A, 4]) to perform an improved method for system upgrade analysis, the method comprising: 
receiving a request to analyze a transition from a current system to a target system ([14 “computing system 112 that is being analyzed to determine whether upgrades or updates (collectively referred to herein as upgrades) are available, and whether they should be incorporated into system,”]), wherein the request comprises a namespace for the current system (i.e., “information for the current system may include a system location or namespace,” as per spec. para. [66]) ([40 “identify the particular processes that are deployed in computing system 112 that will be affected by the available upgrades. It can also identify any industry or locale associated with the available upgrades and compare them to the industry and locale of computing system,” 86 “logical connections depicted in FIG. 8 include a local area network (LAN) 871 and a wide area network (WAN),” 87 “remote application programs 885 as residing on remote computer,” 59 “applications over a wide area network and they can be accessed through a web browser or any other computing component, 64, 70, 72 “Internet connection information, and mappings,”]); Examiner Note: Examiner interprets the Applicants’ claimed namespace to be a group of related elements that has a name or identifier, such as domain names, file paths, HTML elements, device location, as understood by persons skilled in the art.  Thus, Thomas’ disclosures related to accessing software systems comprised of code at a variety of networked locations and specific related software elements at such locations, is interpreted by the Examiner to disclose the Applicant’s claimed namespaces. 
obtaining a change list for the target system, the change list comprising one or more changes between the current system and the target system ([25-29, 31 “sequence identifier logic 208 can identify a sequence of upgrades, and a timing for incorporation of those upgrades,”]); 
accessing custom code at the current system based on the namespace ([35 “an upgrade analysis and measurement process are to be performed relative to computing system 112. This is indicated by block 250 in the flow diagram of FIG. 2. This can be done in a variety of different ways. For instance, it may be that a user provides a user input to adaptive upgrade identification system 102 to request that the upgrade analysis be performed. This is indicated by block 252. It may be that the manufacturer of the base system deployed by computing system 112 releases a new upgrade. This may trigger the upgrade analysis to be performed,” 36, 37]); and
generating a transition analysis report comprising the one or more second changes ([33 “Recommendation engine 188 can also access project planning system 114 to generate a project plan for incorporating the recommended upgrades into system,”]), the locations of the one or more second changes ([29 “compare the change in performance metrics to the effort involved in incorporating any upgrades, to generate a recommendation of which particular upgrades should be incorporated by computing system,” 30]), the classifications of the one or more second changes ([28 “Weight generation logic 196 generates a weight corresponding to each of the identified upgrades, 29, 30]), and the time estimates of the one or more second changes ([26, 27]).
Thomas discloses a system and method of determining changes required to implement a system upgrade and the tracking and analysis of the accomplished projects, and Thomas does not explicitly disclose, however Homeyer discloses:
determining one or more second changes to the custom code to upgrade the current system to the target system based on the change list ([18 “optimize task allocation with the estimated durations (e.g., with a greedy bin packing algorithm),” 38 “list of task records,” 40 “documenting task records for tasks that have been completed and including a list of incomplete tasks,”]), the one or more second changes comprising a change to one or more function calls or variables in the custom code ([28 “version of software may be characterized by a call graph indicating which subroutines call which other subroutines or libraries or frameworks….reserve terms may include variable names and names of subroutines in the source code, libraries, or frameworks that are called. Some embodiments may leverage the resulting namespaces to match roles to code changes and related tasks,”]), wherein the determining comprises scanning the custom code for the function calls or for the variables listed in the change list ([31 “each commit may be associated with a timestamp, a unique identifier of the commit, an application, and a branch and location in a branch in a version history of the application in the code repository 20. In some embodiments, the commits may be encoded as differences between a current version in the respective branch and the committed version, for instance, identifying code that is deleted and identifying code that is added as well as including the deletions and additions,”]); 
identifying locations in the custom code for the one or more second changes ([31 “changes to source code in the code repository 20, for instance, with a “commit” in some embodiments, each commit may be associated with a timestamp, a unique identifier of the commit, an application, and a branch and location in a branch in a version history of the application in the code repository,”]); 
classifying the one or more second changes via a first machine-learning algorithm to provide classifications of the one or more second changes ([57 “model is a decision tree, such as a classification tree, trained with a greedy algorithm that recursively performs binary splits on a parameter space of subsets of the workflow instance training records' fields….threshold amount of changes in aggregate error or fitness between consecutive splits satisfies (e.g., is greater than or less than, depending on sign) a threshold,” 66, 67]); 
estimating time to implement the one or more second changes via a second machine- learning algorithm and the classifications of the one or more second changes ([69 “time estimation model may be trained or fit with historical data documenting previous workflow instances,” 70, 71]).
Therefore it would be obvious for Thomas to determine one or more second changes to the custom code to upgrade the current system to the target system based on the change list, the one or more second changes comprising a change to one or more function calls or variables in the custom code, wherein the determining comprises scanning the custom code for the function calls or for the variables listed in the change list, identifying locations in the custom code for the one or more second changes, classifying the one or more second changes via a first machine-learning algorithm to provide classifications of the one or more second changes, and estimating time to implement the one or more second changes via a second machine- learning algorithm and the classifications of the one or more second changes as per the steps of Homeyer in order to precisely manage the performance of software code updates and changes in order to optimally perform updates and changes in a manner that increases functionality and productivity, thereby increasing the effectiveness of code update projects.

Claims 8 and 15:	Thomas disclose the one or more non-transitory computer-readable storage media and method of claims 7 and 14 above, and Thomas does not explicitly disclose, however Homeyer discloses: 
receiving training data for classifying training changes to a training system ([17 “train a time-estimation model based on historical data from a project management computer system,”]); 
receiving training data for estimating times to implement the training changes to the training system ([17 “train a time-estimation model based on historical data from a project management computer system,”]); 
setting classification values for the training changes to the training system (i.e., software code change classifications as per spec. para. [70]) ([44 “models of the model module 38 may be trained by a training module 40, for instance based on records in the workflow execution log,” 45, 51 “workflow instance records may be grouped according to various criteria, and training sets may be selected from one or more of the groups,”]); 
setting estimate values for the training changes to the training system ([55 “measure of fitness or error with respect to each parameter may be determined or otherwise estimated,” 56, 69 “construct and use a time estimation model. In some embodiments, the time estimation model may be trained or fit with historical data documenting previous workflow instances,”]); 
executing a first machine-learning algorithm using the training data to classify the training changes ([72 “assign tasks with predicted degrees of efficiency, e.g. 90% capacity for the first iteration, 70%, 60%, 50% (with the difference from 100% being a buffer) for following to allow for interrupt work,” 73, 74 “training of a classification tree where topics are defined and historical records are labeled by topic. In some embodiments, groups may be formed based upon explicitly labeled workflows in workflow instance records,”]); 
training the first machine-learning algorithm using the classification results of the execution of the first machine-learning algorithm and the set classification values for the training changes ([23 “neural net classifier that classifies priority based on role, user, or various attributes of the issue. Other models contemplated include a classification tree trained on historical data,” 72-76]); 
executing a second machine-learning algorithm using the training data to estimate times to implement the training changes ([69 “…construct and use a time estimation model. In some embodiments, the time estimation model may be trained or fit with historical data documenting previous workflow instances,” 70, 71]); 
training the second machine-learning algorithm using the estimate results of the execution of the second machine-learning algorithm and the set estimate values of the training changes ([69-71]);
Therefore it would be obvious for Thomas to try to receive training data for classifying training changes to a training system; receive training data for estimating times to implement the training changes to the training system; set classification values for the training changes to the training system; set estimate values for the training changes to the training system; execute a first machine-learning algorithm using the training data to classify the training changes; train the first machine-learning algorithm using the classification results of the execution of the first machine-learning algorithm and the set classification values for the training changes; execute a second machine-learning algorithm using the training data to estimate times to implement the training changes; train the second machine-learning algorithm using the estimate results of the execution of the second machine-learning algorithm and the set estimate values of the training changes as per the steps of Homeyer because Homeyer discloses to try the implementation of a software updating system as a series of computer and machine learning steps with the same goal of Thomas, the goal of improving a machine learning software upgrade system.

Claim 14:	Thomas discloses a method, implemented by a computing system comprising at least one hardware processor and at least one memory coupled to the at least one hardware processor, the method comprising: 
receiving a request to analyze the time to upgrade a current system to a target system, the request including one or more locations for the current system ([36 “obtains upgrade objectives or upgrade criteria for the deployment under analysis (e.g., the deployment in computing system 112). This is indicated by block 258. The upgrade objectives or upgrade criteria may take a wide variety of different forms,” 51, 52 “components 198 and 200 can access the historical performance measurement and upgrade effort data 168 (and, to the extent relevant, the historical performance measurement and upgrade effort data). This is information that was actually measured in the similar deployments and is indicative of the effort needed to incorporate the upgrades and the change in performance metrics once the upgrades are incorporated,” 53]); 
reading a change list for the target system, the change list having one or more changes in the target system compared to previous versions of the target system ([25-29, 31 “sequence identifier logic 208 can identify a sequence of upgrades, and a timing for incorporation of those upgrades,”]); 
providing the recommended changes ([33 “Recommendation engine 188 can also access project planning system 114 to generate a project plan for incorporating the recommended upgrades into system,”]), the classifications of the recommended changes ([28 “Weight generation logic 196 generates a weight corresponding to each of the identified upgrades, 29, 30]), and the time estimates of the recommended changes ([26, 27]).  
Thomas discloses a system and method of determining changes required to implement a system upgrade and the tracking and analysis of the accomplished projects, and Thomas does not explicitly disclose, however Homeyer discloses:
comparing custom code for the current system to the change list to identify recommended second changes to the custom code to upgrade the custom code to be compatible with the target system ([18 “optimize task allocation with the estimated durations (e.g., with a greedy bin packing algorithm),” 38 “list of task records,” 40 “documenting task records for tasks that have been completed and including a list of incomplete tasks,”]), the one or more second changes comprising a change to one or more function calls or variables in the custom code ([28 “version of software may be characterized by a call graph indicating which subroutines call which other subroutines or libraries or frameworks….reserve terms may include variable names and names of subroutines in the source code, libraries, or frameworks that are called. Some embodiments may leverage the resulting namespaces to match roles to code changes and related tasks,”]); 
classify the recommended second changes into one or categories respectively via a trained first machine-learning algorithm to provide classified second changes ([57 “model is a decision tree, such as a classification tree, trained with a greedy algorithm that recursively performs binary splits on a parameter space of subsets of the workflow instance training records' fields….threshold amount of changes in aggregate error or fitness between consecutive splits satisfies (e.g., is greater than or less than, depending on sign) a threshold,” 66, 67]); 
estimate time to upgrade the custom code for the respective classified second changes via a trained second machine-learning algorithm ([69 “time estimation model may be trained or fit with historical data documenting previous workflow instances,” 70, 71]).
Therefore it would be obvious for Thomas to compare custom code for the current system to the change list to identify recommended second changes to the custom code to upgrade the custom code to be compatible with the target system, the one or more second changes comprising a change to one or more function calls or variables in the custom code, classify the recommended second changes into one or categories respectively via a trained first machine-learning algorithm to provide classified second changes, and estimate time to upgrade the custom code for the respective classified second changes via a trained second machine-learning algorithm as per the steps of Homeyer in order to precisely manage the performance of software code updates and changes in order to optimally perform updates and changes in a manner that increases functionality and productivity, thereby increasing the effectiveness of code update projects.

Response to Arguments
	Applicants arguments and amendments, see Remarks/Amendments submitted 4 November 2021 with respect to the rejection of claims 1-20 have been carefully considered.
Claim Objections
Applicant’s arguments and amendments, see Remarks/Amendments, filed 4 November 2021, with respect to the Objection to Claims 5, 12, and 19 have been fully considered and are persuasive.  The Objection to Claims 5, 12, and 19 has been withdrawn. 
Claim Rejections - 35 USC § 102/103
Applicant's arguments filed 4 November 2020 have been fully considered but they are not persuasive. 
Applicants arguments have been evaluated in accordance with the previous application of cited to prior art references Thomas and Homeyer.  The Examiner acknowledges prior communication to the Applicants during the course of an interview held 25 October 2021 that the combination was overcome based upon proposed claim amendments.  However, further consideration has resulted in the Examiner maintaining the rejection of all claims based upon the combination, while removing the rejection of claims 7, 9-14, and 16-20 under 35 USC 102.
Applicants argue that Thomas is not understood to teach or suggest determining an effort to develop an upgrade, and further argue that the effort as disclosed by Thomas is directed to installing and testing an upgrade, not in developing an upgrade or modifying other program code.  Examiner respectfully disagrees and replies first that the Applicants’ invention, as interpreted by the Examiner with respect to the claims and the written description, is directed to the determination of and implementation of an upgrade process that is implemented by the claimed inventive process.  Thomas, similar to Applicants’ invention, determines the effort required for an upgrade process and the implementation of the upgrade process, as cited to above, and thus details elements of the Applicants’ invention.  Next, Homeyer, as interpreted by the Examiner, and as applied to the claimed limitations as explained above, includes additional detail on developing and creating the elements of an upgrade or software transition to an existing system.  Thus, the combination of cited to prior art references Thomas in view of Homeyer, as interpreted by the Examiner and as explained above, are not restricted to simply determining whether or not an upgrade is worthwhile but instead in combination disclose the Applicants’ claimed invention related to performing an upgrade in accordance with a determined effort.  Therefore the rejection of all claims is maintained under 35 USC 103 under the combination of Thomas in view of Homeyer.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
See Homeyer et al. (20190026663) for disclosures related to implementing changes to a software system in accordance with a variety of techniques.
See Cantor et al. (20140222497) for disclosures related to implementing a learning algorithm for the purpose of implementing software update tasks [40]-[47] 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682